NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

GREGORY T. FLEMING,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-2460
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Vivian T.
Corvo, Judge.



PER CURIAM.

              Affirmed. See Bizzell v. State, 912 So. 2d 386 (Fla. 2d DCA 2005); Louis

v. State, 797 So. 2d 1281 (Fla. 4th DCA 2001); Gonzales v. State, 780 So. 2d 266 (Fla.

4th DCA 2001).



MORRIS, BLACK, and ROTHSTEIN-YOUAKIM,JJ., Concur.